El Juez Asociado Se^or Aldrey,
emitió la opinion del tribunal.
Antonia Figueroa por sí y como madre con patria potestad sobre varios hijos menores de edad presentó demanda en la Corte de Distrito de Humacao el 22 de octubre de 1929 en la que describe una finca de 41 cuerdas con 361 milésimas de otra, -radicada en Vieques, colindante por el norte con el mar, y alega que de ella dieron los demandantes en arrendamiento al demandado 38 cuerdas en 20 de febrero de 1927, y que el resto de 3 cuerdas con 361 milésimas de otra, colindante por el norte con el mar y por el sur con la carretera de Playa Grande, la que atraviesa la finca principal de este a oeste, quedó en posesión de los demandantes; que fué convenido expresamente al hacerse el arrendamiento que una casa que existe en la parte oeste de la finca, inmediata a la carretera y en un ángulo de las tres cuerdas 361 milésimas quedaría en favor de los arrendadores estuviera o no dentro del predio exento del arrendamiento, por cuya razón los deman-dantes quedaron en posesión de esa casa, alquilándola para escuela y cobrando sus rentas, sin que el demandado hiciera objeción, pero que desde septiembre de 1929 el demandado ha impedido que la demandante penetre en ella, y que por las amenaza-s del demandado' han tenido que privarse los deman-dantes de entrar en el predio de terreno que no fué arrendado *117al demandado, quien entra y sale por él, remueve las cercas y, prácticamente, se lia posesionado de todo el predio. Por esas alegaciones y otras que fueron eliminadas acertada-mente, se solicitó sentencia que ordenase al demandado que restituyese a los demandantes la posesión de la casa y del predio de tres cuerdas 361 milésimas de otra con los demás pronunciamientos consiguientes.
Se opuso el demandado a esa demanda y celebrado el juicio fué dictada sentencia a favor de los demandantes en lo que se refiere únicamente a la casa en cuestión.
En la apelación que lia interpuesto el demandado Tomás Quiñones alega para sostenerla que la corte inferior cometió error al declarar sin lugar la excepción previa que adujo contra la demanda por no aducir hechos determinantes de causa de acción y por ser ambigua, ininteligible y dudosa.
Entendemos que la demanda es suficiente pues alega que al dar los demandantes en arrendamiento al demandado treinta y ocho cuerdas de la finca principal que describe, quedaron en posesión del resto de tres cuerdas 361 milésimas de otra y también de una casa que está en la parte oeste^ de la finca, ya estuviera o no en el predio exento del arrendamiento, según convenio expreso de las partes; que desde 1927 lian estado en posesión de dicha casa y que últimamente han sido privados de ella por el demandado; alegaciones que son suficientes para la acción ejercitada de injikiotion para recobrar la posesión de dicha casa, pues la descripción que de ella se hace como que está en un ángulo en la parte oeste de la finca de las tres cuerdas 361 milésimas o de las 38 cuerdas arrendadas nos parece suficiente en este caso.
Es verdad que en la demanda se dice también que como consecuencia de la actuación del demandado con respecto a la casa se han visto los demandantes privados de entrar en el predio exento de arrendamiento y que el demandado entra y sale en él y remueve sus cercas, pero esto que es alegación para recobrar el predio de tres cuerdas 361 milésimas de *118ctra, no hace dudosa, ambigua ni ininteligible la demanda. Es sencillamente otra causa de acción, aunque no expuesta separadamente.
Otro motivo del recurso es que la sentencia, en cuanto a la casa, no está sostenida por la prueba.
Hemos examinado la que fué presentada en el juicio, en el que desde su principio' quedó descartada la cuestión de las tres cuerdas 361 milésimas, y encontramos que es suficiente para sostener la sentencia apelada, pues demuestra que los demandantes fian estado en posesión de la casa en contro-versia antes y después del arrendamiento de las 38 cuerdas al apelante, cobrando sus rentas por unos tres años que estuvo arrendada por la Junta Escolar de Vieques y que cuando terminado este arrendamiento quiso la madre de los menores hacer arreglos en ella se vió impedida de verificarlos por amenazas del apelante, quien también ante el juez municipal de Vieques dijo con motivo de una denuncia que hizo contra el marido de la demandante, de la que aquél fué absuelto, que no permitiría que la demandante ni su esposo, ni nadie a nombre de ellos, penetrase más en la casa porque si lo hicieran sucedería algo, y que ha estado respetando la casa porque estaba alquilada al municipio pero que en adelante no la respetaría.
El otro motivo de error por la imposición de las costas es improcedente en vista de los hechos expuestos.

Confirmada.

El Juez Asociado Señor Wolf no intervino.